Title: To Thomas Jefferson from Thomas Nelson, 8 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Holt’s Forge Jany. 8. 1781. 7 o’Clock P.M.

I am pained to the very Soul that we have not been able to prevent the Return of the Enemy, but even the Elements have conspired to favour them. On Saturday Night I intended a Blow at their Rear, when the Gates of Heaven were opened, and such a Flood of Rain poured down as rendered my Plan abortive by almost drowning the Troops, who were in Bush Tents, and by injuring their Arms and Ammunition so much that they were quite unfit for Service. That they may not go off without some Injury, I have ordered two Pieces of Cannon to be planted at Kennon’s, where I am told we may do them Mischief. These Cannon I propose to defend by Infantry as long as I can. Should they overpower us, it is better to lose the Guns than not to attack them somewhere. Mr. Smith staid with me at my most earnest Request, but will set out to Morrow. Mr. Brown is not here. I am, Dear Sir, with the greatest Respect, Your mo: Obedt. & hble Servt.,

Thos Nelson jr B. G.


Both your Letters dated Yesterday I have received.

